Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 02/18/2021 , has been entered and carefully considered.  Claim Claims 1-23 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. (US 2015/0271829 A1) in view of Scalia et al. (US 2012/0165063 A1) and further in view of Patel et al. (US 2006/0146769 A1).
Regarding claim 1, Amini discloses a wireless transceiver comprising: a plurality of components coupled to one another to form transmit and receive chains of a plurality of radios each radio supports wireless communications with associated stations on a corresponding wireless local area network (WLAN) (Figs. 2A-2B, paragraphs 0028-0033 disclose a multi-band wireless station such as wireless access point comprising plurality of radio operates at multiple frequency bands which communicates with client stations "STA 1" to "STA 11" can wirelessly connect to and/or communicate with the wireless station 105 over ; a utilization monitoring circuit to monitor communications between each radio of the plurality of radios and its associated stations (Fig. 3, paragraphs 0034-0061 disclose performing load balancing on the wireless station of FIG. 1 between sub-bands of a frequency band, consistent with various embodiments.  The client station assignment module 315 (also referred to as "load balancing module 315") determines a particular sub-band to which a client station is to be assigned on the assignment criteria. Thus monitoring communication between the plurality of wireless stations and client stations); an association targeting circuit to identify based on the monitored communications of the utilization monitoring circuit an underutilized one of the plurality of radios as a target radio (Fig. 3, paragraphs 0034-0061 disclose assigning the client station 305 to the particular sub-band, which is determined based on the assignment attributes 310, and then responds to the client station 305 from the particular sub-band.  The client station 305 is then associated with the assigned sub-band.  Any subsequent requests from the client station 305 to connect with the wireless station 105 is automatically assigned to the assigned sub-band unless the load balancing module 315 determines to reassign the client station 305 to another sub-band for . Amini does not disclose the mechanism of following limitations.
 In an analogous art, Scalia discloses target radio to handle subsequent communications for one or more of the associated stations currently associated with at least one other radio among the plurality of radios (Paragraphs 0050-0052 disclose the power control unit 130 may increase the number of active antennas, if the determined traffic load 112 is higher than an upper load threshold 1020.  This is illustrated in FIG. 10.  If the current traffic load is higher than an upper load threshold 1020 (H_threshold), the power control unit 130 may switch on, for example, a power amplifier of an additional antenna of the node.  Otherwise, if the current traffic load 112 is below a lower load threshold 1010 (L_threshold), the power control unit 130 may switch off, for example, a power amplifier of an antenna of the node.  If the traffic load 112 is between the upper load threshold 1020 and the lower load threshold 1010, the power control unit 130 may keep the current set of active antennas of the plurality of antennas of the node. The power control unit 140 uses the information gathered by the traffic load determiner 110 and the cooperation capacity determiner 120 to decide whether or not an antenna of the node can be deactivated or whether or not an antenna of the node has to be activated to fulfill the needed demand of currently present users), and to initiate an association of  the target radio with one of the stations that is currently associated with the at least one other radio (Paragraphs 0050-0058 disclose the power control unit 140 uses the information gathered by the traffic load determiner 110 and the cooperation capacity determiner 120 to decide whether or not an antenna of the node can be deactivated or whether or not an antenna of the node has to be activated to fulfill the needed demand of currently present users. The power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the ; and a power backoff circuit to reduce power to the at least one other radio of the plurality of radios (Paragraphs 0050-0053 disclose if the current traffic load is higher than an upper load threshold 1020 (H_threshold), the power control unit 130 may switch on, for example, a power amplifier of an additional antenna of the node.  Otherwise, if the current traffic load 112 is below a lower load threshold 1010 (L_threshold), the power control unit 130 may switch off, for example, a power amplifier of an antenna of the node (reduces power).  If the traffic load 112 is between the upper load threshold 1020 and the lower load threshold 1010, the power control unit 130 may keep the current set of active antennas of the plurality of antennas of the node), wherein the power backoff circuit reduces the power in the at least one other radio of the plurality of radios based on the monitored communications and the initiation of the association of the target radio with the one (Paragraphs 0050-0058 disclose the power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the determined traffic load 112 and the determined available cooperation capacity 122, if the determined traffic load 112 is higher than an upper load threshold 1020 or lower than a lower load threshold 1010.  Alternatively, the power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the determined traffic load 112 and the determined available cooperation capacity 122, if the determined traffic load minus the determined available cooperation capacity 122 is higher than 
The combination of Amini and Scalia don’t disclose the mechanism of wherein subsequent to the reduction in power, the at least one other radio of the plurality of radios is operable to maintain a performance of at least one operation. In an analogous art, Patel discloses wherein subsequent to the reduction in power, the at least one other radio of the plurality of radios is operable to maintain a performance of at least one operation (Fig. 3, Paragraphs 0016, 0023-0025 discloses after passing the data to the application processor, the WLAN processor transitions to a sleep mode 304, to further conserve power.  In one embodiment the WLAN processor goes to sleep after receiving an indication from the application processor that the data has been received, such as by an interrupt line or a message over the serial bus, for example.  Subsequent to receiving the beacon data, the application processor processes the beacon data and extracts the timing information including, for example, the beacon interval, the DTIM period and the TSF timer data 306.  In one embodiment of the invention, the application processor sets up a low power timer so that it may transition to a low power mode until the next beacon needs to be processed. Thus WLAN mobile device able to receive 
 Regarding claim 11, claim 11 comprises substantially similar limitations, claimed as a method to perform the steps as recited above in claim 1.
Regarding claims 2 and 12, Amini discloses the association targeting circuit  to conditionally initiates the association with the target radio based on a projection that a resultant utilization metric of the target radio after the association will not exceed a maximum utilization level (Fig. 3, Paragraph 0024, 0034-0073 disclose the wireless station determines the sub-band to which the particular client station has to be assigned based on a number of assignment attributes (utilization metric).  An assignment attribute can include one or more of (a) a load, e.g., available airtime, at a particular sub-band, (b) a link rate with a particular client station on a particular band, (c) a received signal strength indicator (RSSI) of a signal received from the particular client station at a particular sub-band, (d) distance of a particular client station from the wireless station, (e) hardware configuration of a particular client station, (f) an application of a client station that is requesting the airtime of the wireless station, (g) interference at a particular sub-band, etc. Once the client station is assigned to a particular sub-band, the client station can continue to connect the same sub-band for subsequent connections. The amount of available airtime per sub-band is also monitored.  If the available airtime for 
Regarding claims 3 and 12, Amini discloses the association targeting circuit to conditionally initiate the association with the target radio based on a projection that a resultant aggregate airtime metric of the target radio after association will not exceed a maximum airtime level (Fig. 3, Paragraph 0024, 0034-0073 disclose once the client station is assigned to a particular sub-band, the client station can continue to connect the same sub-band for subsequent connections. The amount of available airtime per sub-band is also monitored.  If the available airtime for any of the sub-bands is below a specified threshold, a check is made to see if any of the client stations can be moved to another sub-band.  In case the move is possible, the selected client station will be disassociated and/or de-authenticated from the current sub-band/band).
Regarding claims 4 and 14, Amini discloses the association targeting circuit to conditionally initiate the association with the target radio based on a projection that a resultant aggregate traffic metric of the target radio after re-association will not exceed a maximum traffic level (Fig. 3, Paragraph 0024, 0034-0073 disclose the assignment of the client station 305 to a sub-band/band is done initially, e.g., when the client station 305 tries to associates itself with the wireless station 105 for the first time and when the client station 305 was not known to the wireless station 105.  However, the assignment attributes 310 are continuously monitored by the load balancing module 315 to determine if one or more of the client stations have to be reassigned to different bands/sub-bands. The quality of the wireless link per client station is monitored.  If the quality of wireless link drops below a specified threshold, the load 
Regarding claims 5 and 15, Amini discloses the association targeting circuit to conditionally initiate the association with the target radio based on a determination that the stations currently associated with the at least one other radio includes capabilities for supporting communications with the target radio (Fig. 3, Paragraph 0024, 0034-0073 disclose the association or the assignment of the client station to a particular sub-band is done when the client station connects to the wireless station 105 for the first time.  The wireless station 105 assigns the client station to a particular sub-band based on assignment criteria, which is a function of a number of assignment attributes, including a load of the wireless station 105 in a particular sub-band.  After the client station is assigned to the particular sub-band, the client station typically connects to the same sub-band on subsequent connections).
Regarding claims 6 and 16, Amini discloses the power backoff circuit to terminate communications on the at least one other radio of the plurality of radios or shutting off power to the at least one remaining radio (Paragraphs 0054-0055, 0074 disclose the interference from one radio to the other radio in the wireless station 105 can be minimized by adjusting the transmission power level in one or both of the radios.  For example, the interference from high 5 GHz radio to low 5 GHz radio can be minimized by adjusting the power levels on one or both of them).
Regarding claims 7 and 17, Amini discloses the power backoff circuit reduce a number of active multiple-input multiple-output (M1MO) communication chains supporting communications on the at least one other radio of the plurality of radios (Paragraphs 0054-0055, 0074 disclose the interference from one radio to the other radio in the wireless station 105 can be minimized by adjusting the transmission power level in one or both of the radios.  For example, the interference from high 5 GHz radio to low 5 GHz radio can be minimized by adjusting the power levels on one or both of them).
Regarding claims 8 and 18, Amini discloses the association targeting circuit to identify an underutilized one of the plurality of radios when a utilization metric of the target radio exceeds a maximum utilization level, and re-associating stations from the target radio to the identified underutilized one of the plurality of radios to reduce a level of the utilization metric for the target radio below the maximum utilization level (Fig. 3, paragraphs 0024, 0034-0073 disclose load balancing module 315 determines to reassign the client station 305 to another sub-band for various reasons, e.g., for balancing the load on the wireless station 105. the assignment of the client station 305 to a sub-band/band is done initially, e.g., when the client station 305 tries to associates itself with the wireless station 105 for the first time and when the client station 305 was not known to the wireless station 105.  However, the assignment attributes 310 are continuously monitored by the load balancing module 315 to determine if one or more of the client stations have to be reassigned to different bands/sub-bands)
Regarding claims 9 and 19, Amini discloses the association targeting circuit to transmit a transition management message to the stations currently associated with the at least one other radio, wherein he transition management message identifiers the target radio for association (Fig. 3, Paragraph 0024, 0034-0073 disclose the wireless station determines the 
Regarding claims 22 and 23, Patel discloses wherein the at least one operation includes maintaining a WLAN beacon (Fig. 3, Paragraphs 0016, 0023-0025 discloses after passing the data to the application processor, the WLAN processor transitions to a sleep mode 304, to further conserve power.  In one embodiment the WLAN processor goes to sleep after receiving an indication from the application processor that the data has been received, such as by an interrupt line or a message over the serial bus, for example.  Subsequent to receiving the beacon data, the application processor processes the beacon data and extracts the timing information including, for example, the beacon interval, the DTIM period and the TSF timer data 306.  In one embodiment of the invention, the application processor sets up a low power timer so that it may transition to a low power mode until the next beacon needs to be processed. Thus WLAN .
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. in view of Scalia  and further in view of Patel et al. and further in view of Qi (US 2016/0127459 A1).
Regarding claims 10 and 20, Amini, Scalia and Patel do not specifically discloses operative as one of: a wireless access point (WAP) transceiver or a mesh transceiver. In an analogous art, Qi discloses operative as one of: a wireless access point (WAP) transceiver or a MESH transceiver (Paragraphs 0018 and 0084). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Qi to the system of Amini, Scalia and Patel to enable efficient, improved and optimal communication between peer to peer devices (Abstract, Qi).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. in view of Scalia and further in view of Patel et al. and further in view of Wang (US 2015/0146548 A1).
Regarding claim 21,  Scalia discloses the mechanism of wherein the power backoff circuit reduces, in the at least one other radio of the plurality of radios (Paragraphs 0050-0053 disclose if the current traffic load is higher than an upper load threshold 1020 (H_threshold), the power control unit 130 may switch on, for example, a power amplifier of an additional  based on the monitored communications and the initiation of the association of the target radio with the one of the stations (Paragraphs 0050-0058 disclose the power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the determined traffic load 112 and the determined available cooperation capacity 122, if the determined traffic load 112 is higher than an upper load threshold 1020 or lower than a lower load threshold 1010.  Alternatively, the power control unit 130 may determine a needed set of active antennas of the plurality of antennas based on the determined traffic load 112 and the determined available cooperation capacity 122, if the determined traffic load minus the determined available cooperation capacity 122 is higher than an upper load threshold 1020 or lower than a lower load threshold 1010.  Further alternatively, the determined available cooperation capacity 122 may be considered for the determination of the upper load threshold 1020 and the lower load threshold 1010 (e.g. by adding or subtracting the available cooperation capacity). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Scalia to the system of Amini to provide a power control unit may activate or deactivate an antenna of the node by activating or deactivating a power amplifier of a transmitter connected to the antenna.  In this way, the high energy consumption of one or more power amplifiers of the antennas of a node can be avoided, if the traffic load is low (Paragraph 0019). The combination of Amini, Scalia and Patel don’t disclose without shutting off  the power in at least one radios. In an analogous art, Wang discloses without shutting off  the power in at least one radios (Paragraphs 0037-0039 discloses the mechanism of power backoff and reducing the power based on whether the RSSI exceeded the threshold and if yes then the client Wi-Fi transmitted power is reduced during monitoring radios 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wang to the modified system of Amini, Scalia and Patel to enable efficient, improved method and apparatus for accommodating multi-radio devices in a wireless network (Wang, Abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but they are not persuasive. Regarding claim 1, Applicant argued that cited combination of references don’t teach the mechanism of wherein subsequent to the reduction in power, the at least one other radio of the plurality of radios is operable to maintain a performance of at least one operation. Examiner respectfully disagrees.
Patel discloses the argued limitation in Fig. 3, Paragraphs 0016, 0023-0025, after passing the data to the application processor, the WLAN processor transitions to a sleep mode 304, to further conserve power.  In one embodiment the WLAN processor goes to sleep after receiving an indication from the application processor that the data has been received, such as by an interrupt line or a message over the serial bus, for example.  Subsequent to receiving the beacon data, the application processor processes the beacon data and extracts the timing information including, for example, the beacon interval, the DTIM period and the TSF timer data 306.  In one embodiment of the invention, the application processor sets up a low power timer so that it may transition to a 
state, and become active in time to receive information from the access point at periodic intervals, if desired.  Beacons also allow wireless stations to determine the quality of the signal received from the access point, and compare it with neighboring access points to determine if a change in association is necessary.
Further Scalia also discloses the reduction in power, the at least one other radio of the plurality of radios is operable to maintain a performance of at least one operation in paragraph 0052 the power control unit 130 may decrease a number of active antennas of the plurality of antennas of the node, if the determined traffic load 112 is lower than a lower load threshold 1010, and may increase the number of active antennas, if the determined traffic load 112 is higher than an upper load threshold 1020.  This is illustrated in FIG. 10.  If the current traffic load is higher than an upper load threshold 1020 (H_threshold), the power control unit 130 may switch on, for example, a power amplifier of an additional antenna of the node.  Otherwise, if the current traffic load 112 is below a lower load threshold 1010 (L_threshold), the power control unit 130 may switch off, for example, a power amplifier of an antenna of the node.  If the traffic load 112 is between the upper load threshold 1020 and the lower load threshold 1010, the power control unit 130 may keep the current set of 
Thus combination of Amini, Scalia and Patel discloses the limitation of wherein subsequent to the reduction in power, the at least one other radio of the plurality of radios is operable to maintain a performance of at least one operation.
Examiner recommend to disclose “maintain a performance of at least one operation” (last line, define operation) in claim 1. Further examiner recommend to recite steps 402-406 Fig. 4 in claim 1 so as to clarify the mechanism of “reduce power, monitored communication and maintain performance based on” capability/identity of each station, monitor overall and per link traffic/airtime usage on radio communication band and storing identity, capability of each station and traffic airtime usage of radio communication band.  
Similar arguments applied to claim 11.
Thus rejection of independent claims 1 and 11 is maintained under 35 U.S.C. 103.

                                                               Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROMANI OHRI/Primary Examiner, Art Unit 2413